


110 HR 1410 IH: Emergency Child Care for the Gulf

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1410
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Jefferson (for
			 himself, Mr. Taylor,
			 Ms. Norton,
			 Mr. Ellison, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide emergency child care in the Gulf Coast Region,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Child Care for the Gulf
			 Coast Region Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Studies have stated that reopening child
			 care facilities was crucial for helping parents get back to work and businesses
			 to recover.
			(2)Studies have shown
			 that without available and affordable child care economic recovery will be
			 greatly impeded and lead to a reduction in worker productivity.
			(3)In New Orleans
			 before Hurricanes Katrina and Rita, the city had 1,912 day-care slots at 266
			 licensed centers, but now 80 percent of those centers and 75 percent of those
			 slots are gone.
			(4)The National
			 Association of Child Care Resource and Referral Agencies reported in a study
			 published by the Mississippi State University Early Childhood Institute that
			 between 62 to 94 percent of the licensed child care slots in the three coastal
			 counties hardest hit by Hurricanes Katrina and Rita in Mississippi were
			 lost.
			(5)In Jackson County,
			 Mississippi, initial assessment found that one-fourth of the county’s licensed
			 centers were damaged beyond repair, representing 11 percent of the county’s
			 licensed child care capacity. Another 39 percent of centers needed repairs.
			IEmergency child
			 care business incentive grant program for the Gulf Coast Region
			101.EstablishmentThe Secretary of Health and Human Services
			 shall establish a program to make grants to—
				(1)businesses and
			 consortia in the Gulf Coast Region—
					(A)to pay start-up
			 costs incurred to provide child care services; or
					(B)to provide
			 additional child care services needed by the employees of such businesses;
			 and
					(2)nonprofit business
			 organizations in the Gulf Coast Region to provide technical information and
			 assistance to enable businesses to provide child care services.
				102.Eligibility to
			 receive grantsTo be eligible
			 to receive a grant under section 101, a business, nonprofit business
			 organization, or consortium shall submit to the Secretary an application in
			 accordance with section 103.
			103.ApplicationThe application required by section 102
			 shall be submitted by a business, nonprofit business organization, or
			 consortium at such time, in such form, and containing such information as the
			 Secretary may require by rule, except that such application shall
			 contain—
				(1)an assurance that
			 the applicant shall expend, for the purpose for which such grant is made, an
			 amount not less than 10 percent of the amount of such grant;
				(2)an assurance that
			 such applicant will expend such grant for the use specified in paragraph (1) or
			 (2) of section 101, as the case may be;
				(3)an assurance that
			 such applicant will employ strategies to ensure that child care services
			 provided by such applicant, or provided with the technical information and
			 assistance made available by such applicant, are provided at affordable rates,
			 and on an equitable basis, to low- and moderate-income employees;
				(4)an assurance that
			 such applicant—
					(A)in the case of a
			 business or consortium, will comply with all State and local licensing
			 requirements applicable to such business or consortium concerning the provision
			 of child care services; or
					(B)in the case of a
			 nonprofit business organization, will employ procedures to ensure that
			 technical information and assistance provided under this title by such business
			 organization will be provided only to businesses that provide child care
			 services in compliance with all State and local licensing requirements
			 applicable to child care providers in such State; and
					(5)in the case of a
			 business or consortium, an assurance that if the employees of such applicant do
			 not require all the child care services for which such grant and the funds
			 required by paragraph (1) are to be expended by such applicant, the excess of
			 such child care services shall be made available to families in the community
			 in which such applicant is located.
				104.Selection of
			 granteesFor purposes of
			 selecting applicants to receive grants under this title, the Secretary shall
			 give priority to businesses that have fewer than 200 full-time employees. To
			 the extent practicable, the Secretary shall—
				(1)make grants
			 equitably under this title to applicants located in all geographical regions of
			 the United States; and
				(2)give priority to
			 applicants for grants under section 101(1).
				105.DefinitionsAs used in this title:
				(1)BusinessThe
			 term business means a person engaged in commerce whose primary
			 activity is not providing child care services.
				(2)Child care
			 servicesThe term child care services means care for
			 a child that is—
					(A)provided on the
			 site at which a parent of such child is employed or at a site nearby in the
			 community; and
					(B)subsidized at
			 least in part by the business that employs such parent.
					(3)ConsortiumThe
			 term consortium means 4 or more businesses acting jointly. A
			 consortium may also include a nonprofit private organization.
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)Gulf Coast
			 RegionThe term Gulf Coast Region means the area for
			 which the President has declared the existence of a major disaster, in
			 accordance with section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170), as a consequence of Hurricanes
			 Katrina and Rita.
				106.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $1,500,000 for fiscal
			 year 2008.
			IIEmergency
			 development of a child care training infrastructure in the Gulf Coast
			 Region
			201.Grants
				(a)AuthorityThe
			 Secretary of Health and Human Services shall award grants to eligible entities
			 to develop distance learning child care training technology infrastructures in
			 the Gulf Coast Region and to develop model technology-based training courses
			 for child care providers and child care workers in the Gulf Coast Region, to be
			 provided through distance learning programs made available through the
			 infrastructure. The Secretary shall, to the maximum extent possible, ensure
			 that such grants are awarded in those areas of the Gulf Coast Region with the
			 fewest training opportunities for child care providers.
				(b)Eligibility
			 requirementsTo be eligible to receive a grant under subsection
			 (a), an entity shall—
					(1)develop the
			 technological and logistical aspects of the infrastructure described in this
			 section and have the capability of implementing and maintaining the
			 infrastructure;
					(2)to the maximum
			 extent possible, develop partnerships with secondary schools, institutions of
			 higher education, State and local government agencies, and private child care
			 organizations for the purpose of sharing equipment, technical assistance, and
			 other technological resources, including—
						(A)developing sites
			 from which individuals may access the training;
						(B)converting standard
			 child care training courses to programs for distance learning; and
						(C)promoting ongoing
			 networking among program participants; and
						(3)develop a mechanism
			 for participants to—
						(A)evaluate the
			 effectiveness of the infrastructure, including the availability and
			 affordability of the infrastructure, and the training offered through the
			 infrastructure; and
						(B)make
			 recommendations for improvements to the infrastructure.
						(c)ApplicationTo
			 be eligible to receive a grant under subsection (a), an entity shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require, and that includes—
					(1)a
			 description of the partnership organizations through which the distance
			 learning programs will be made available;
					(2)the capacity of
			 the infrastructure in terms of the number and type of distance learning
			 programs that will be made available;
					(3)the expected number
			 of individuals to participate in the distance learning programs; and
					(4)such additional
			 information as the Secretary may require.
					(d)Limitation on
			 feesNo entity receiving a grant under this section may collect
			 fees from an individual for participation in a distance learning program funded
			 in whole or in part under this section that exceed the pro rata share of the
			 amount expended by the entity to provide materials for the program and to
			 develop, implement, and maintain the infrastructure (minus the amount of the
			 grant awarded under this section).
				(e)Rule of
			 constructionNothing in this section shall be construed as
			 requiring a child care provider to subscribe to or complete a distance learning
			 program made available under this section.
				202.DefinitionIn this title, the term Gulf Coast
			 Region means the area for which the President has declared the existence
			 of a major disaster, in accordance with section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a consequence
			 of Hurricanes Katrina and Rita.
			203.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $1,000,000 for fiscal
			 year 2008.
			IIIEmergency child
			 care provider development and retention grant program in the Gulf Coast
			 Region
			301.Grants
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants available to eligible child care providers in the Gulf Coast Region in
			 accordance with this section, to improve the qualifications and promote the
			 retention of qualified child care providers.
				(b)Eligibility To
			 receive grantsTo be eligible to receive a grant under this
			 section, a child care provider shall—
					(1)have a child
			 development associate credential (or equivalent), an associate of the arts
			 degree in the area of child development or early child education, a
			 baccalaureate degree in the area of child development or early child education,
			 or a baccalaureate degree in an unrelated field; and
					(2)be
			 employed as a child care provider for not less than 1 calendar year, or (if the
			 provider is employed on the date of the eligibility determination in a child
			 care program that operates for less than a full calendar year) the program
			 equivalent of 1 calendar year, ending on the date of the application for such
			 grant, except that not more than 3 months of education related to child
			 development or to early child education obtained during the corresponding
			 calendar year may be treated as employment that satisfies the requirements of
			 this paragraph.
					(c)Preservation of
			 eligibilityA State shall not take into consideration whether a
			 child care provider is receiving, may receive, or may be eligible to receive
			 any funds or benefits under any other provision of this Act for purposes of
			 selecting eligible child care providers to receive grants under this
			 section.
				IVChild care
			 provider scholarship program
			401.Scholarship
			 grants
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 scholarship grants available to eligible child care providers in accordance
			 with this section to improve their educational qualifications to provide child
			 care services.
				(b)Eligibility
			 requirement for scholarship grantsTo be eligible to receive a
			 scholarship grant under this section, a child care provider shall be employed
			 as a child care provider for not less than 1 calendar year, or (if the provider
			 is employed on the date of the eligibility determination in a child care
			 program that operates for less than a full calendar year) the program
			 equivalent of 1 calendar year, ending on the date of the application for such
			 grant.
				(c)Selection of
			 granteesFor purposes of selecting eligible child care providers
			 to receive scholarship grants under this section and determining the amounts of
			 such grants, a State shall not—
					(1)take into
			 consideration whether a child care provider is receiving, may receive, or may
			 be eligible to receive any funds or benefits under any other provision of this
			 Act, or under any other Federal or State law that provides funds for
			 educational purposes; or
					(2)consider as
			 resources of such provider any funds such provider is receiving, may receive,
			 or may be eligible to receive under any other provision of this Act, under any
			 other Federal or State law that provides funds for educational purposes, or
			 from a private entity.
					(d)Cost-sharing
			 requiredThe amount of a scholarship grant made under this
			 section to an eligible child care provider shall be equal to or less than the
			 cost of the educational or training program for which such grant is
			 made.
				(e)Annual maximum
			 scholarship grant amountThe maximum aggregate dollar amount of a
			 scholarship grant made to an eligible child care provider under this section in
			 a fiscal year shall be $7,500.
				
